 Case 1:18-cv-00693-RGA Document 15 Filed 01/30/19 Page 1 of 2 PageID #: 88



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 TONYA MARIA MANNINA

                Plaintiff,
                                                   Case No. 1:18-cv-00693-RGA
        v.

 SAFEWAY COMPANY,

                Defendant.


          DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant Safeway Inc. (hereinafter, “Defendant”) (incorrectly identified above as

“Safeway Company”), by and through its undersigned attorney, move for an order dismissing

Plaintiff’s Complaint pursuant to Federal Rules of Civil Procedure 12(b)(4) and 12(b)(5).

Defendant respectfully submits that such relief is warranted for the reasons set forth in the

accompanying memorandum of points and authorities, which is incorporated herein by reference.

                                               Respectfully submitted,



                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

                                         By:     /s/ Dean J. Shauger
                                                Dean Shauger, Bar No. 6204
                                                1735 Market Street, Suite 3000
                                                Philadelphia, PA 19103
                                                Telephone: 215-995-2800
                                                Facsimile: 215-995-2801
                                                dean.shauger@ogletreedeakins.com



Dated: January 30, 2019
  Case 1:18-cv-00693-RGA Document 15 Filed 01/30/19 Page 2 of 2 PageID #: 89



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was electronically filed with the Clerk of

Court on this 30th day of January, 2019, with a copy served by United States mail, postage prepaid

to:

                                  Tonya Maria Mannina, pro se
                                    c/o Natalie Ann Watson
                                      2319 Taggart Court
                                    Wilmington, DE 19810




                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

                                        By:     /s/ Dean J. Shauger
                                               Dean Shauger, Bar No. 6204
                                               1735 Market Street, Suite 3000
                                               Philadelphia, PA 19103
                                               Telephone: 215-995-2800
                                               Facsimile: 215-995-2801
                                               dean.shauger@ogletreedeakins.com

                                               Attorney for Defendant




                                                                                          37218404.1
